Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 9,820,899).

Regarding claim 1, Morris discloses a vehicle access ramp, comprising: 
(a) a base including a frame (102) arranged to be mounted on a vehicle (Col.4, lines 30-43) and a deck panel coupled to the frame (150/130), the deck panel extending between a front edge and a rear edge (Fig.3); and 
(b) a fold-out section (110) coupled to the frame of the base section, the fold-out section movable relative to the frame between a use position extending away from the frame to allow a user to travel along the fold-out section (Fig.3) and a storage position blocking travel along the fold-out section (Fig.2), 
wherein, with the fold-out section in the use position, the deck panel is movable relative to the frame between a raised position with the deck panel arranged substantially horizontal and the rear edge spaced apart from the fold-out section (Fig.4) and a lowered position with the rear edge of the deck panel substantially aligned with the fold-out section (Fig.3).

Regarding claim 2, Morris further discloses a drive mechanism (242) coupled to the frame and configured to move the deck panel between the raised and lowered positions (Fig.5).  

Regarding claim 3, Morris further discloses the drive mechanism supports the deck panel in the raised position to allow the deck panel to be loaded (Fig.5).  

Regarding claim 4, Morris further discloses the drive mechanism includes a drive unit, an axle coupled to the drive unit for rotation by the drive unit, and a lifter coupled to the axle for rotation with the axle (Col.5, lines 42 – Col.6, line 59), and wherein the lifter engages the deck panel with rotation of the axle to move the deck panel between the raised and lowered positions (Fig.5).

Regarding claim 5, Morris further discloses the lifter (310) is arranged substantially perpendicular to the deck panel in the raised position (Fig.7), and wherein the lifter is arranged substantially parallel to the deck panel in the lowered position (Fig.6).  

Regarding claim 6, Morris discloses a vehicle, comprising:
(a) a floor (Col.4, lines 30-43); 
(b) an opening into the vehicle (Col.4, lines 30-43); and 
(c) a vehicle access ramp (100) coupled to the floor adjacent to the opening, the vehicle access ramp comprising: 
(1) a base section including a frame (102) mounted on the vehicle and a deck panel (150/130) coupled to the frame, the deck panel extending between a front edge and a rear edge (Fig.3); and, 
(2) a fold-out section (110) coupled to the frame of the base section, the fold-out section movable relative to the frame between a use position extending away from the frame to allow a user to travel along the fold-out section (Fig.3) and a storage position blocking travel along the fold-out section (Fig.2), 
wherein, with the fold-out section in the use position, the deck panel is movable relative to the frame between a raised position with the deck panel substantially aligned with the floor to form a usable part of the floor and the rear edge spaced apart from the fold-out section (Fig.4) and a lowered position with the rear edge of the deck panel substantially aligned with the fold-out section to allow access into or out of the vehicle through the opening along the vehicle access ramp (Fig.3).  

Regarding claim 7, Morris further discloses a drive mechanism (242) coupled to the frame and configured to move the deck panel between the raised and lowered positions (Fig.5).  

Regarding claim 8, Morris further discloses the drive mechanism supports the deck panel in the raised position to allow the deck panel to be loaded as a usable part of the floor (Fig.5).  

Regarding claim 9, Morris further discloses the drive mechanism includes a drive unit, an axle coupled to the drive unit for rotation by the drive unit, and a lifter coupled to the axle for rotation with the axle (Col.5, lines 42 – Col.6, line 59), and wherein the lifter engages the deck panel with rotation of the axle to move the deck panel between the raised and lowered positions (Fig.5).  

Regarding claim 10, Morris further discloses the lifter (310) is arranged substantially perpendicular to the deck panel in the raised position (Fig.7), and wherein the lifter is arranged substantially parallel to the deck panel in the lowered position (Fig.6).  

Regarding claim 11, Morris discloses a vehicle access ramp (110), comprising: 
(a) a base section (102) including: 
(1) a frame (102, Fig.3) arranged to be mounted on a vehicle (Col.4, lines 30-43), the frame having spaced apart perimeter walls coupled to a bottom wall (Fig.5), the perimeter walls defining an upper rim spaced apart from the bottom wall (Fig.5); and 
(2) a deck panel (150/130) coupled to the upper rim of the frame, the deck panel extending between a front edge and a rear edge (Fig.3); and 
(b) a fold-out section (110) coupled to the frame of the base section (Fig.3), the fold-out section movable relative to the frame between a use position extending away from the frame to allow a user to travel along the fold-out section (Fig.3) and a storage position blocking travel along the fold-out section (Fig.2), 
wherein, with the fold-out section in the use position, the deck panel is movable between relative to the frame a raised position with the deck panel substantially parallel to the upper rim of the frame (Fig.4) and the rear edge spaced apart from the fold-out section and a lowered position with the rear edge of the deck panel substantially aligned with the fold-out section (Fig.3).

Regarding claim 12, Morris further discloses the bottom wall of the frame is arranged at an angle relative to the upper rim, and wherein the deck panel is substantially parallel to the bottom wall in the lowered position (Fig.4).  

Regarding claim 13, Morris further discloses a drive mechanism (242) coupled to the frame and configured to move the deck panel between the raised and lowered positions, wherein the drive mechanism includes a drive unit, an axle coupled to the drive unit for rotation by the drive unit, and a lifter coupled to the axle for rotation with the axle (Col.5, lines 42 – Col.6, line 59), and wherein the lifter engages the deck panel with rotation of the axle to move the deck panel between the raised and lowered positions (Fig.5).  

Regarding claim 14, Morris further discloses the lifters are positioned between the bottom wall of the frame and the deck panel, wherein the lifter is arranged substantially perpendicular to the deck panel in the raised position (Fig.7), and wherein the lifter is arranged substantially parallel to the deck panel in the lowered position (Fig.6).  

Regarding claim 15, Morris further discloses comprising rollers (320,352) coupled to the lifters, wherein the rollers are configured to engage and slide along the deck panel with movement of the deck panel between the raised and lowered positions (Figs.6-7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 9,820,899) in view of Koretsky (US 6,698,998).

Regarding claim 16, Morris further discloses does not further specifically disclose the fold-out section includes a first ramp portion coupled to the frame and a second ramp portion coupled to the first ramp portion, wherein the first ramp portion is configured to pivot relative to the frame, wherein the second ramp portion is configured to pivot relative to the first ramp portion, and wherein the second ramp portion extends from the first ramp portion and is aligned with the first ramp portion with the fold-out section in the use position.
Koretsky teaches a foldable ramp with a first ramp portion (14) coupled to a frame (12) and a second ramp portion (16) coupled to the first ramp portion (Figs.1-5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Morris in view of Koretsky to include a first ramp portion coupled to the frame and a second ramp portion coupled to the first ramp portion in order to reach lower ground surfaces.

Response to Arguments
Applicant's arguments filed 9/7/2022 with respect to the 102 and 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tower, Koretsky and Hansen further disclose elements of a vehicle access ramp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652